                                                  THE HONORABLE MARY JO HESTON
 1                                                CHAPTER 13
                                                  HEARING DATE: November 7, 2019
 2
                                                  HEARING TIME: 1:00 P.M.
 3                                                LOCATION: Tacoma, Washington
                                                  RESPONSE DATE: October 31, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 18-42845-MJH
13    BRIAN DOUGLAS DESKINS and                   TRUSTEE’S RESPONSE TO DEBTORS'
      CHERYL ANN DESKINS,                         MOTION TO MODIFY AMENDED CHAPTER
14
                                                  13 PLAN
15
                                       Debtors.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and responds to
17
     Debtors' Motion to Modify Amended Chapter 13 Plan (“Motion”)(ECF No. 50), as follows:
18
                                             BACKGROUND
19
               Debtors filed this Chapter 13 case on August 21, 2018. The applicable commitment
20
     period is sixty months. The case is currently in the fifteenth month. The bar date for filing non-
21
     governmental claims was October 30, 2018. Filed unsecured claims total $112,730.07, and filed
22
     priority claims total $33,844.99. Debtors propose to pay at least $101,342.77 to allowed
23
     nonpriority unsecured claims.
24

25


                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S RESPONSE - 1                                                      2122 Commerce Street
                                                                                   Tacoma, WA 98402
                                                                                        (253) 572-6600
                                              RESPONSE
 1
            Debtors’ seek to modify their plan to reduce their plan payment from $2,527.00 per
 2

 3
     month to $276.92 per week ($1,199.98 per month) due to Mrs. Deskins’ decreased business

 4   income; however, Debtors’ monthly gross income appears to have increased and the only

 5   significant changes to Debtors’ budget are increased expenses of $1,368.69, for which the

 6   Motion provides no explanation.
 7          Debtors are above-median and sought Lanning relief at confirmation. Their projected
 8
     disposable income per the means test was $175,954.80; however, their confirmed plan provided
 9
     for payment to non-priority unsecured creditors in the amount of $101,342.77. ECF No. 32 at
10
     3. Debtors’ proposed modified plan proposes to pay non-priority unsecured creditors $0.00.
11
     ECF No. 49 at 3.
12
            Debtors’ prior budget listed Mrs. Deskins’ monthly net business income at $2,908.53
13
     per month. ECF No. 31 at 2. Debtors’ current budget lists Mrs. Deskins’ monthly net business
14
     income at $2,504.53. ECF No. 48 at 2. While the stated amount monthly business income has
15

16   decreased by $404.00 per month, Trustee would like to verify Mrs. Deskins’ self-prepared profit

17   and loss statement by reviewing Debtors’ bank statements and evidence claimed business

18   expenses.

19          Debtors’ monthly gross income has actually increased from $7,104.73 to $7,791.18 due
20   to Mr. Deskins’ monthly gross income increasing from $6,555.28 (ECF No. 31 at 1) to
21
     $7,696.92 (ECF No. 48 at 1). The increase reflected in the budget may also be more than his
22
     actual increase as Debtors based his income on a nine month average, while the paystubs
23
     provided only show year to date income for eight and a half months. Once corrected, Mr.
24

25


                                                                                  Michael G. Malaier
                                                                          Chapter 13 Standing Trustee
     TRUSTEE’S RESPONSE - 2                                                    2122 Commerce Street
                                                                                 Tacoma, WA 98402
                                                                                      (253) 572-6600
     Deskins’ average monthly net income through September 14, 2019 should be $8,053.82
 1
     ($68,457.45 ÷ 8.5 = $8,053.82), not $7,696.92.
 2

 3
            Debtors’ expenses have increased in almost every category without explanation or

 4   evidence. Debtors’ claimed transportation expense has doubled from $400.00 to $800.00.

 5   Home maintenance has also doubled. Utility expenses have increased from $225.00 per month

 6   to just under $1,000.00 per month. Food has increased by $250.00 per month. Clothing has
 7   increased by $250.00 per month. Debtors’ household size has not changed. No change in
 8
     circumstances or evidence regarding expenses was referenced in Debtors’ Motion or declaration
 9
     in support thereof. Debtors are above median and are not permitted to simply absorb all of their
10
     increased income into their budget to the detriment of their creditors.
11
            Debtors have not experienced the change in circumstances they claimed in their Motion,
12
     therefore, there is no basis to modify their current plan.
13
             WHEREFORE, Trustee requests that the Motion be denied.
14

15
            DATED this 30th day of October, 2019.
16

17
                                                        /s/ Mathew S. LaCroix
18                                                      Mathew S. LaCroix, WSBA# 41847 for
                                                        Michael G. Malaier, Chapter 13 Trustee
19

20

21

22

23

24

25


                                                                                       Michael G. Malaier
                                                                               Chapter 13 Standing Trustee
     TRUSTEE’S RESPONSE - 3                                                         2122 Commerce Street
                                                                                      Tacoma, WA 98402
                                                                                           (253) 572-6600
                                     CERTIFICATE OF MAILING
 1

 2          I certify under penalty of perjury under the laws of the United States I caused to be
     mailed via first class mail a true and correct copy of Trustee’s Response to the following:
 3
            Bank of America, N.A.                                Citibank, N.A.
 4          P.O. Box 31785                                       701 East 60th Street North
            Tampa, FL 33631                                      Sioux Falls, SD 57117
 5

 6
            Specialized Loan Servicing                           Brian Douglas Deskins
            8742 Lucent Blvd., Suite 300                         Cheryl Ann Deskins
 7          Highlands Ranch, CO 80129                            5016 – 64th Ave. W.
                                                                 University Place, WA 98467
 8

 9          The following parties received notice via ECF:

10          Ellen Ann Brown
            Lance E. Olsen
11
            Michael S. Scott
            U.S. Trustee
12

13          Executed at Tacoma, Washington this 30th day of October, 2019.

14

15                                                        /s/ Tracy Maher
                                                          Tracy Maher
16                                                        Motion Coordinator for
                                                          Chapter 13 Trustee
17

18

19

20

21

22

23

24

25


                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S RESPONSE - 4                                                      2122 Commerce Street
                                                                                   Tacoma, WA 98402
                                                                                        (253) 572-6600
